          IN THE UNITED STATES DISTRICT COURT FOR THE
                MIDDLE DISTRICT OF PENNSYLVANIA

EPSILON ENERGY USA INC.,

                          Plaintiff,
                                              Civil Action No.
               V.                             Judge

CHESAPEAKE APP ALA CHIA, LLC,

                          Defendant.

              BRIEF IN SUPPORT OF MOTION FOR LEA VE
            TO CONDUCT LIMITED EXPEDITED DISCOVERY

      Plaintiff Epsilon Energy USA Inc. ("Epsilon"), by and through its

undersigned counsel, files this Brief in Support of the Motion for Leave to Conduct

Limited Expedited Discovery (the "Motion") with Defendant Chesapeake Appalachia,

LLC ("CHK"), pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure.

                             I.        INTRODUCTION

      On March 9, 2021, Epsilon filed a Complaint and Motion for Preliminary

Injunction arising out of CHK's breach of the parties' Joint Operating Agreements

("JOAs") and a Settlement Agreement and Release ("Settlement Agreement")

signed in October 2018. Under those agreements, if CHK elects not to participate

and serve as the operator for a new oil and gas well that Epsilon has proposed, then

CHK must cooperate so that Epsilon can drill that well.          CHK breached the

agreements by refusing to allow Epsilon to access to jointly-owned property under
the JOAs, thereby preventing Epsilon from beginning to drill four wells that it has

proposed (but in which CHK does not wish to participate).            Epsilon seeks a

preliminary injunction to maintain the status quo and avoid irreparable harm.

      In order to fully ascertain the gravity of CHK' s actions, Epsilon needs to

explore CHK' s considerations in denying Epsilon the right to access to jointly-

owned assets. In addition, CHK has suggested that it intends to drill a different well

in 2022 that will be close to one of the wells that Epsilon proposed. Because CHK

will not commence operations on its proposed well for more than a year after Epsilon

sought to drill its well, Epsilon believes that CHK did not propose its well in good

faith, but instead proposed the well in an improper attempt to obstruct Epsilon's

efforts to drill its previously-proposed wells.

                        II.    FACTUAL BACKGROUND

      Epsilon and CHK are parties, among others, to certain JOAs in which several

oil and gas companies have combined their oil and gas interests so as to more

efficiently develop their property rights.        In September 2018, Epsilon filed a

complaint against CHK in this Court styled as Epsilon Energy USA, Inc. v.

Chesapeake Appalachia, L.L.C. , No. 3:18-cv-01852. Among the allegations in that

suit, Epsilon asserted that CHK failed to follow the JOAs election processes in an

attempt to thwart Epsilon's efforts to propose and drill new wells. Epsilon sought

declaratory and injunctive relief. Before an injunction hearing occurred, the parties


                                           2
'


    resolved the matter and subsequently signed the Settlement Agreement on October

    8, 2018. Under the Settlement Agreement, CHK agreed that -         if it elected not to

    participate and serve as the operator for wells that Epsilon had proposed -   it would

    cooperate with the party designated as the operator so that Epsilon could drill that

    well.

            In December 2020, Epsilon proposed four new wells in accordance with its

    rights under the JOAs. CHK elected not to participate and declined to serve as the

    operator for the wells. However, CHK did not cooperate so that Epsilon could drill

    the wells. Instead, CHK asserted that Epsilon could not proceed with the wells and

    refused allow Epsilon with access to the jointly-owned well pad or water resources

    that Epsilon needs to drill the wells. CHK also asserted that plans to drill a well

    sometime in 2022 that will conflict with one of the wells that Epsilon has proposed.

            On March 9, 2021 , Epsilon filed a Complaint and Motion for Preliminary

    Injunction. Epsilon alleges that CHK's refusal to cooperate constitutes a material

    breach of both the Settlement Agreement and the JO As. Because CHK's misconduct

    threatens to prevent Epsilon from proceeding with its proposed wells and irreparably

    harming Epsilon's oil and gas rights, Epsilon seeks preliminary injunctive relief.

    ECF Nos. 5, 6.




                                              3
                                III.   ARGUMENT

      This Court has broad discretion to manage the timing of discovery, especially

where expedited discovery is requested for a preliminary injunction hearing. See

Fed. R. Civ. P. 26(d)(l) (permitting deviation from normal rule when "authorized.

. . by court order"). Courts typically apply a "good cause" standard to assess a

request for expedited discovery. See Canal Street Films v. Does 1-22, Civ. No.

1:13-CV-0999, 2013 WL 1775063, at *2 (M.D. Pa. Apr. 25, 2013) ("[T]he recent

trend among courts in this circuit favors the ' good cause' or reasonableness

standard.'").   "Good cause exists where the ' need for expedited discovery, in

consideration of the administration of justice, outweighs the prejudice to the

responding party. "' Strike 3 Holdings, LLC v. Doe, CV 20-5123-KSM, 2020 WL

6342770, at *1 (E.D. Pa. Oct. 29, 2020) (citing Canal Street Films, 2013 WL

1775063, at *3).

      Federal courts have routinely concluded that good cause exists to expedite

discovery in the preliminary injunction context.      See, e.g., Advisory Committee

Notes to Fed. R. Civ. P. 26(d)(l) ("Discovery can begin earlier [than the Rule 26(f)

conference] if authorized ... by ... order .... This will be appropriate in some

cases, such as those involving requests for a preliminary injunction .... "); Fonovisa,

Inc. v. Does 1-9, No. 07-1515 , 2008 WL 919701 , at *10 n.22 (W.D. Pa. Apr. 3,

2008) ("Situations where good cause is frequently found include when a party seeks


                                          4




                                                                                          .   j
a preliminary injunction .... "); Ellsworth Assocs. , Inc. v. Un ited States, 917 F. Supp.

841 , 844 (D.D.C. 1996) ("Expedited discovery is particularly appropriate when a

plaintiff seeks injunctive relief because of the expedited nature of injunctive

proceedings.").

      Indeed, such discovery "before the preliminary injunction hearing ... better

enable[ s] the court to judge the parties ' interests and respective chances for success

on the merits ." Educata Corp. v. Scientific Computs. , Inc. , 599 F. Supp. 1084, 1088

(D. Minn. 1984) (granting expedited discovery); see also Hospitalists Mgmt. Grp.,

LLCv. Fla. Med. Affiliates, Inc., No. 2:14-CV-242, 2014 WL 2565675, at *2 (M.D.

Fla. June 6, 2014) (granting expedited discovery before preliminary injunction

where plaintiff asserted the "discovery would facilitate the management of the

action, conserve the resources of the Parties and the Court, and move the case toward

an earlier disposition without prejudice to Defendants.").

      Here, Epsilon has sought a preliminary injunction to prevent CHK's breaches

of the Settlement Agreement and JOAs from causing irrepable harm to Epsilon's

unique property rights. Epsilon has narrowly tailored its expedited requests to issues

at the preliminary injunction hearing to present its claims and "chance for success

on the merits." For this Court's review, Epsilon's proposed expedited discovery

requests are attached as Exhibit A.




                                            5
      In particular, the requests cover documents and communications related to

CHK's well proposal, Epsilon's well proposals, the underlying JOAs and their terms,

and analogous drilling proposals in which wells were drilled even though not all of

the parties to the JOAs had agreed to participate in the well. These requests are

relevant to Epsilon's assertion that CHK has failed to act in good faith in conducting

itself as the operator under the JOAs and as a cooperative partner under the

settlement agreement. In addition, the requests seek to discover documents and

communications that CHK may have exchanged with other parties to the JOAs

regarding Epsilon and CHK's well proposals. All of the information that Epsilon

weeks will be relevant to demonstrate that CHK breached its obligations under the

Settlement Agreement and JOAs.

      Epsilon is willing to confer and cooperate with CHK to facilitate discovery

and the search for relevant documents. CHK would not be prejudiced by this request

because the relevant documents are currently in its possession and will be gathered

for the preliminary injunction hearing. Further, asking for a prompt production of

such documents, which would be discoverable during the general discovery period,

at most asks for a more prompt production. Such timing should not rise to the level

of prejudice. Finally, to the extent this Court requires, CHK can likewise serve the

same narrowly tailored and limited requests for production on Epsilon.




                                         6
      The expedited discovery that Epsilon seeks is reasonable in scope and equally

afforded to all parties. Further, the information sought by expedited discovery is

crucial to Epsilon' s prosecution of this case and is highly relevant to the issues at the

preliminary injunction hearing. In particular, the requested discovery is necessary

to ascertain the extent of CHK's contractual breaches and failure to act in good faith.

Moreover, the expedited written discovery will enable this Court to tailor an

appropriate injunction that will maintain the status quo and protect Epsilon's

interests pending a trial on the merits. Accordingly, Epsilon requests authorization

to conduct the above expedited discovery.

                                IV.    CONCLUSION

      For the foregoing reasons, Epsilon respectfully requests that the Court grant

this Motion and allow Epsilon to serve its expedited discovery requests. A proposed

Order of Court is attached.




                                           7
Dated: March 9, 2021   Respectfully submitted,

                       Isl Gregory J Krock
                       Gregory J. Krock
                       Pa. I.D. No. 78308
                       Elizabeth M. Thomas
                       Pa. I.D. No. 322002

                       MCGUIREWOODS LLP
                       Tower Two-Sixty
                       260 Forbes Avenue, Suite 1800
                       Pittsburgh, PA 15222-3142
                       (412) 667-6000 (Telephone)
                       (412) 667-6050 (Facsimile)
                       gkrock@mcguirewoods.com
                       ethomas@mcguirewoods.com

                       Jonathan T. Blank
                       Pro Hae Vice Request Forthcoming
                       MCGUIREWOODS LLP
                       652 Peter Jefferson Parkway
                       Suite 350
                       Charlottesville, VA 22911
                       (434) 977-2500 (Telephone)
                       (434) 980-2222 (Facsimile)
                       jblank@mcguirewoods.com

                       Counsel for Plaintiff Epsilon Energy USA ,
                       Inc.




                         8
                        CERTIFICATE OF SERVICE
      The undersigned hereby certifies that a true and correct copy of the foregoing

Brief in Support of the Motion for Leave to Conduct Limited Expedited

Discovery has been served on served upon the following by mail, this 9th day of

March 2021:


                          Chesapeake Appalachia, LLC
                          c/o The Corporation Company
                              1833 S. Morgan Road
                            Oklahoma City, OK 73128


                                                   Isl  Gregory J Krock
                                                   Gregory J. Krock




                                        9
